Per Curiam:
These two appeals are from the same decree. They were argued together.
It is found as a fact, by commissioner and court, that the corporate property of the furnace company remains intact, and that nothing was sold on the execution which was immediately and reasonably necessary to the operation of the furnace. The rule of law which exempts from sale on a £L fa. the property necessary to the exercise of the franchises of the corporation does not, therefore, apply to this case.
There was no error in refusing to pay, out of the general fund, the fees of the attorney for collecting the claims of certain creditors only.
Decree affirmed in each case, and the appeals dismissed, at the costs of the respective appellants.